DETAILED ACTION

Applicant's reply filed on 09/21/2020 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 19 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Referring to claim 19, the limitation “wherein the circuit board of claim 1, wherein the plating seed layer covers a bottom surface” is contains subject matter which was not described in the specification.

Therefore, claim 19 contains the new matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 5, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hsu et al. (US20180151495, hereinafter Hsu) in view of Oi et al. (US20150223330, hereinafter OI).
Referring to claim 1, Hsu discloses a circuit board (figure 6C), comprising: 
a substrate (302); 
a patterned conductive layer (314), disposed on the substrate (302); 
a patterned layer (320), disposed on the substrate (302) and at least covering a portion of the patterned conductive layer (314), the patterned layer has a third top surface (a third top surface of 320)
a conductive terminal (334), disposed on the patterned conductive layer (314) and having a first top surface (a first top surface of 334); and 
(340, herein 340 connected to dummy conductor 164 in figure 6D, therefore, functions as dummy; paragraph 0021 states, “at least one dummy conductor 164 are formed on the plurality of the conductive pads 150”), disposed on the patterned conductive layer (314) and having a second top surface (a second top surface of 340), wherein a first height between the first top surface and the substrate (a first height between a first top surface of 334 and 302) is greater than a second height between the second top surface and the substrate (a second height between a second top surface of 340 and 302, see figure 6C), and the first height between the first top surface and the substrate (the first height between a first top surface of 334 and 302 ) is greater than a third height between the third top surface and the substrate (a third height between a third top surface of 320 and 302);
wherein the patterned layer has an opening, and the dummy terminal is embedded in the opening, 

Oi discloses   a patterned layer is a pattern insulating layer (36 in figure 10, paragraph 0065 states, “an insulating layer 36 is formed on the insulating layer 35 to be made to the pattern”);
wherein the terminal (P1, figure 10) comprises a plating seed layer (26a) and a plating layer (26b), the plating layer (26b) is disposed on the plating seed layer (26a) and physically separated from the patterned insulating layer (36; paragraph 0073 states, “depicted in FIG. 9B, a copper plating layer 26 b is formed in the opening portions 16 a, 16 b of the plating resist layer 16 by electroplating utilizing the seed layer 26 a as a plating power feeding path”).

It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the wiring substrate of Hsu to have  arrangements taught by Oi  in order to preventing corrosion of the wiring layer, and provide enough pace to connect solder ball or terminal of other components for batter adhesion; and a seed layer capable of securing adhesion and minimizing damage to a circuit during a process; a plating layer capable of provide higher conductivity, higher current capacity, and/or maintain a smooth surface of the circuit, thereby improving the yield in the packaging process. 

Referring to claim 2, Hsu in view of Oi disclose the circuit board of claim 1, wherein the conductive terminal and the dummy terminal are electrically separated from each other (see 334 and 340 are electrically separated from each other in figures 6C of Hsu).

Referring to claim 5, Hsu in view of Oi disclose the circuit board of claim 1, wherein: a third height between the third top surface and the substrate (the third height between a third top surface of 320 and 302) is greater than the second height between the second top surface and the substrate (the second height between a second top surface of 340 and 302, see figure 6C of Hsu). 

Referring to claim 19, Hsu in view of Oi disclose the circuit board of claim 1, wherein the circuit board of claim 1, wherein the plating seed layer covers a bottom .

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Hsu and Oi as applied to the rejection of claim 1above, and further in view of  Maeda et al. (US20120312590, hereinafter Maeda).

Referring to claim 3, Hsu in view of Oi disclose the circuit board of claim 1, wherein: the substrate has a first surface (the top surface of 302 in figure 6C of Hsu); 
the patterned conductive layer is disposed on the first surface of the substrate (314 on the top surface of 302, see in figures 6C of Hsu).

Hsu in view of Kim do not clearly disclose a ratio of a sum of a projected area of the conductive terminal on the first surface and a projected area of the dummy terminal on the first surface to a surface area of the first surface is greater than or equal to 10% and less than 100%.

Maeda discloses a ratio of a sum of a projected area of the conductive terminal on the first surface and a projected area of the dummy terminal on the first surface to a surface area of the first surface is greater than or equal to 10% and less than 100% (see 41and/or 42 and  dummy pattern 62 in figures 9 or 21 of Maeda; and paragraph 0104 of Maeda states, “the rate of areas of product plating layers 61 which provide IC chip connecting terminals 41 and capacitor connecting terminals 42 to upper surface 31 of resin insulating layer 27 is about 7% and the rate of areas of product plating layers 61 is relatively small. Therefore, dummy plating layer 62 is formed so that the rate of area of product plating layers 61 on upper surface 31 of resin insulating layer 27 is equal to or larger than 90%”; additionally see paragraphs 0019, 0083, and 0097).

It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the wiring substrate of Hsu in view of Oi to have the ratio as taught by Maeda because covering most of the surface of substrate by conductive patterns or terminals provides high density board which increases terminal connections of board without short circuit between adjacent terminals to improve attachment and electrical connection of the board to adjacent electronic devices or components.

Referring to claim 4, Hsu in view of Oi and Maeda disclose the circuit board of claim 3, wherein a ratio of the projected area of the conductive terminal on the first surface to the surface area of the first surface is greater than or equal to 1% and less than or equal to 5% (see 41and/or 42 and  dummy pattern 62 in figures 9 or 21 of Maeda; and paragraph 0104 of Maeda states, “the rate of areas of product plating layers 61 which provide IC chip connecting terminals 41 and capacitor connecting terminals 42 to upper surface 31 of resin insulating layer 27 is about 7% and the rate of areas of product plating layers 61 is relatively small. Therefore, dummy plating layer 62 is formed so that the rate of area of product plating layers 61 on upper surface 31 of resin insulating layer 27 is equal to or larger than 90%” and/or paragraph 0004 states, “(the rate of area of each IC chip connecting terminal) often indicates smaller than 10%”).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hsu and Oi, and further in view of Kim et al. (US20150107880, hereinafter Kim).

Referring to claim 6, Hsu in view of Oi disclose the circuit board of claim 1, wherein: the substrate has a first surface (the top surface of 302, see in figure 6C of Hsu); 
the patterned conductive layer is disposed on the first surface of the substrate (the 314 on 302 in figure 6C of Hsu).

Hsu in view of Oi fail to disclose a projected area of the conductive terminal on the first surface is smaller than a projected area of the dummy terminal on the first surface
Kim discloses a projected area of the conductive terminal (a projected area one of the conductive terminal of 140 in figure 3; paragraph 0034 states, “the staggered vias 130 having the plurality of vias formed in the build-up layer is disposed in the other dummy region”) on the first surface (the top surface 110) is smaller than a projected area of the dummy terminal on the first surface (a projected area dummy terminal of 330 the top surface of 110).

It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the wiring substrate of Hsu in view of Oi to have dummy terminal area is greater than conductive terminal area as taught by Kim because paragraph 0033 states, “a dummy region of an outer layer in the printed circuit board may be required to maintain the rigidity”.


Claim 9  is rejected under 35 U.S.C. 103 as being unpatentable over Hsu and Oi as applied to the rejection of claim 1 above or Hsu and Oi as applied to the rejection of claim 1 above and further in view of Asai et al. (US20010038531, hereinafter Asai).

Referring to claim 9, Hsu in view of Oi disclose the circuit board of claim 1, but fail to disclose wherein a surface roughness of the first top surface is substantially equal to a surface roughness of the second top surface. 
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the wiring substrate of Hsu in view of Kim to have all of top surfaces of conductive patterns are same because by having same roughness of all conductor minimizes or limits manufacturing steps of the product to limit or reduce the production cost of the product and/or having similar adhesion by having same roughness of the conductive patterns including circuit and dummy patterns or terminals when connected or attached to adjacent devices or layers.

Alternatively, Asai discloses wherein a surface roughness of the first top surface is substantially equal to a surface roughness of the second top surface (surface roughness of a top surfaces of 58U and 58M are substantially equal in figure 1).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the wiring substrate of Hsu in view of Oi to have top surfaces of dummy and conductive layers roughness as taught by Asai in order to limit or reduce the production cost by having same roughness of all conductor in the same layer and/or having similar adhesion by having same roughness of the circuit and dummy pattern to connect to adjacent devices or layers.

Claims 18 is rejected under 35 U.S.C. 103 as being unpatentable over Hsu and Oi as applied to the rejection of claim 1 and further in view of Seo et al. (US2014036061, hereinafter Seo).
Referring to claim 9, Hsu in view of Oi disclose the circuit board of claim 1, but fail to disclose wherein the plating seed layer and the plating layer are not disposed between the patterned insulating layer and the substrate. 
Seo discloses wherein the plating seed layer and the plating layer are not disposed between the patterned insulating layer and the substrate (140 and 155 of 151 are within pattern insulating layer 130).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the wiring substrate of Hsu in view of Oi to have reducing size of the plating seed layer and the plating layer as taught by .

Response to Arguments
Applicant's arguments with respect to claims 1-6, 9, and 18-19 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARESH H PAGHADAL whose telephone number is (571)272-5251.  The examiner can normally be reached on 7:00AM-4:00PM, Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571)272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PARESH H PAGHADAL/Examiner, Art Unit 2847